DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Any terminology in the preamble that limits the structure of the claimed invention must be treated as a claim limitation. See, e.g., Corning Glass Works v. Sumitomo Elec. U.S.A., Inc., 868 F.2d 1251, 1257, 9 USPQ2d 1962, 1966 (Fed. Cir. 1989) (The determination of whether preamble recitations are structural limitations can be resolved only on review of the entirety of the application "to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification."); Pac-Tec Inc. v. Amerace Corp., 903 F.2d 796, 801, 14 USPQ2d 1871, 1876 (Fed. Cir. 1990) 
In this case the Examiner interprets the preamble to be limiting i.e. requiring the system of a first and second FCC unit. 
With respect to High Severity Fluidized Catalytic Cracking (HSFCC) units, the applicant has defined said HSFCC units to be FCC reactors operated at high-severity conditions, i.e. temperatures greater the 500°C, a catalyst to oil ratio greater than 5:1 and residence time of less than 3 seconds (see applicant specification paragraph 0023 and 0026).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourane et al (US 2014/0110308) in view of Pradeep et al (US 2013/0172643).
With respect to claim 1, Bourane discloses A method for operating a system having a first fluid catalytic cracking (FCC) unit (140) and a second FCC unit (130) for producing products (159) from a hydrocarbon feed stream (121), (see paragraph 0023-0024) the method comprising:
introducing the hydrocarbon feed stream (121) to a feed separator (120) (see paragraph 0023); 
separating the hydrocarbon feed stream (121) into a lesser boiling point fraction (123) and a greater boiling point fraction (125) in the feed separator (see paragraph 0023);

passing the lesser boiling point fraction (123) to the second FCC unit (130) (see paragraph 0024), where the first FCC unit and the second FCC unit are downflow FCC units (see paragraph 0024-0025);
cracking at least a portion of the greater boiling point fraction (125) in the first FCC unit (140) in the presence of a first catalyst at a first cracking temperature of from 500 °C to 700 °C to produce a first cracking reaction product and a spent first catalyst (see paragraph 0026, 0029 and 0038, reaction condition 10b include a temperature from about 500°C to about 704°C, wherein the mixture of cracked products and spent catalyst are sent to separation zone 20b); 
and cracking at least a portion of the lesser boiling point fraction in the second FCC unit in the presence of a second catalyst and at a second cracking temperature of from 500 °C to 700 °C to produce a second cracking reaction product and a spent second catalyst (see paragraph 0026, 0029 and 0037, reaction condition 10a include a temperature from about 500°C to about 704°C, wherein the mixture of cracked products and spent catalyst are sent to separation zone 20a).
Bourane fails to discloses wherein the cracking of the at least a portion of the greater boiling point fraction is in the presence of steam, or the cracking of the at least a portion of the lesser boiling point fraction is in the presence of steam, or both.
However in a related field process, Pradeep discloses a two stage Fluid Catalytic Cracking process and an apparatus for simultaneous production of light olefins such as ethylene and propylene and middle distillate range hydrocarbons, wherein a first flow 
Pradeep further discloses utilizing steam as a fluidization medium in the downer catalytic cracker (see paragraph 0020).
Thus it would have been obvious to one with ordinary skill in the art at the time of filing to readily utilize steam with the cracking of the at least a portion of the greater boiling point fraction is in the presence of steam, or the cracking of the at least a portion of the lesser boiling point fraction is in the presence of steam, or both, as claimed in view of Pradeep, as steam is conventionally utilized as a fluidization medium in fluidized catalytic cracking processes.  
With respect to claim 2, the prior combination teaches the limitation of claim 1. Bourane further discloses wherein the hydrocarbon feed stream comprises crude oil (see abstract) 
With respect to claim 3, the prior combination teaches the limitation of claim 1.  Bourane further discloses wherein the first FCC Unit and the second FCC unit are HSFCC units (see paragraph 0037, 0038, reactor temperatures are greater than 500°C, catalyst to oil ratios higher than 5:1 and residence times of less than 3 seconds).
With respect to claim 4, the prior combination teaches the limitation of claim 3. Bourane further discloses where a weight ratio of catalyst to hydrocarbon in the first FCC unit and the second FCC unit is greater than 5 and a residence time in the first FCC unit and the second FCC unit is less than 3 seconds (see paragraph 0037-0038). 
.
Claim Rejections - 35 USC § 103
Claims 6-8, 12-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourane et al (US 2014/0110308) in view of Mo (US 2013/0001130).
With respect to claims 6 and 12, Bourane discloses A method for operating a system having a first fluid catalytic cracking (FCC) unit (140) and a second FCC unit (130) for producing products (159) from a hydrocarbon feed stream (121), (see paragraph 0023-0024) the method comprising:
introducing the hydrocarbon feed stream (121) to a feed separator (120) (see paragraph 0023); 
separating the hydrocarbon feed stream (121) into a lesser boiling point fraction (123) and a greater boiling point fraction (125) in the feed separator (see paragraph 0023);
 passing the greater boiling point fraction (125) to the first FCC unit (140)(see paragraph 0025); 
passing the lesser boiling point fraction (123) to the second FCC unit (130) (see paragraph 0024), where the first FCC unit and the second FCC unit are downflow FCC units (see paragraph 0024-0025);
cracking at least a portion of the greater boiling point fraction (125) in the first FCC unit (140) in the presence of a first catalyst at a first cracking temperature of from 500 °C to 700 °C to produce a first cracking reaction product and a spent first catalyst 
and cracking at least a portion of the lesser boiling point fraction in the second FCC unit in the presence of a second catalyst and at a second cracking temperature of from 500 °C to 700 °C to produce a second cracking reaction product and a spent second catalyst (see paragraph 0026, 0029 and 0037, reaction condition 10a include a temperature from about 500°C to about 704°C, wherein the mixture of cracked products and spent catalyst are sent to separation zone 20a).
Bourane does not however disclose passing at least a portion of the spent first catalyst or the spent second catalyst to the first FCC unit; and mixing the at least a portion of the spent first catalyst or spent second catalyst, a regenerated catalyst, and the greater boiling point fraction in a mixing zone positioned upstream of a cracking reaction zone of the first FCC unit, where the first catalyst comprises the regenerated catalyst and the at least a portion of the spent first catalyst or spent second catalyst.
However in a related field, Mo discloses a fluidized catalytic cracking process and system that provide for the processing of hydrocarbon feedstocks to selectively produce a middle distillate boiling range product and lower olefins, wherein the process uses two riser reactors each having associated therewith a separator/stripper for separating the cracked product and cracking catalyst received from the respective riser reactor and a single regenerator for regenerating coked or spent cracking catalyst received from the separator/strippers.


Mo discloses that due to the cracking of a lighter feedstock, the used cracking catalyst yielded from the product of the second riser reactor zone has a lower concentration of coke than the spent or coked spent catalyst yielded from the product of the first riser reactor zone (see paragraph 0029). 
Mo further discloses mixing the at least a portion of the spent second catalyst, a regenerated catalyst, and the greater boiling point fraction in a mixing zone positioned upstream of a cracking reaction zone of the first FCC unit, where the first catalyst comprises the regenerated catalyst and the at least a portion of the spent first catalyst or spent second catalyst (see paragraph 0050-0052).
Consequently it would have been obvious to one with ordinary skill in the art at the time of filing to modify Bourane such that at least a portion of the spent second catalyst is routed to the first FCC unit, in view of Mo, as it would lead to better utilization of the lighted coked spent catalyst produced in the cracking of lighter hydrocarbon feedstock.
With respect to claim 7, the prior combination teaches the limitation of claim 6. Bourane further discloses wherein the hydrocarbon feed stream comprises crude oil (see abstract).

Bourane discloses the process further comprising regenerating a non-recycled portion of the spent first catalyst and a non-recycled portion of the spent second catalyst in a regeneration zone to produce a regenerated catalyst (see paragraph 0037-0038).
With respect to claim 13, the prior combination teaches the limitation of claim 12. 
The prior combination further discloses wherein the blended catalyst to oil ratio is from about 2 to about 100 (see MO paragraph 0024).
The prior combination does not however disclose where the first catalyst comprises a weight ratio of the at least a portion of the spent second catalyst to the regenerated catalyst of from 1:99 to 99:1, as claimed.
However it would have been obvious to one with ordinary skill in the art at the time of filing to readily arrive at the applicant claimed weight ratio of spent first catalyst to the regenerated catalyst of from 1:99 to 99:1, through routine optimization, as generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
With respect to claim 15, the prior combination teaches the limitation of claim 6. Bourane further discloses wherein the first cracking reaction product or the second cracking reaction product comprises ethylene (see paragraph 0037-0038).
Claim Rejections - 35 USC § 103
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourane and Mo as applied to claim 9 above, and further in view of Upson (US 6,113,776).
Regarding claim 9, the prior combination teaches the limitation of claim 1.
The prior combination does not however disclose passing at least a portion of the spent first catalyst to the first FCC unit where the first catalyst comprises the at least a portion of the spent first catalyst and the regenerated catalyst. 
However in a relevant process, Upson discloses a high efficiency FCC process wherein the necessary regenerated catalyst temperature for a principally thermal cracking stage by cracking a light feedstock such as naphtha or a middle distillate in a first riser that principally performs thermal cracking and then cracks a heavy FCC feed in a second riser with a blend of catalyst from the principally thermal cracking step (similar to the disclosed prior combination), further includes a recycle catalyst from the heavy feed to provide the necessary coke content on the catalyst that will produce high regenerated catalyst temperatures, such that the high temperature of the regenerated catalyst in the first riser provides a convenient means of cracking naphtha under high severity conditions and then using the remaining activity of the contacted catalyst for the principally catalytic reaction of the heavier feed (see abstract).
Consequently it would have been obvious to one with ordinary skill in the art at the time of filing to modify Bourane with a recycle portion of the coked catalyst from the first FCC unit, along with the regenerated catalyst and the second catalyst as claimed, in view of Upson, as Upson discloses that the heavy coked catalyst from the first FCC 
With respect to claim 10, the prior combination discloses the limitation of claim 9.
Upson further discloses using blended catalyst to oil ratios from about 10 to 20 (see col 10 lines 1-15).
The prior combination does not however disclose wherein the first catalyst comprises a weight ratio of the at least a portion of the spent first catalyst to the regenerated catalyst of from 1:99 to 99:1.
However it would have been obvious to one with ordinary skill in the art at the time of filing to readily arrive at the applicant claimed weight ratio of spent first catalyst to the regenerated catalyst of from 1:99 to 99:1, through routine optimization, as generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
  With respect to claim 11, the prior combination teaches the limitation of claim 9.  
The prior combination further discloses controlling the first cracking temperature in the first FCC unit by adjusting a weight ratio of the at least a portion of the spent first catalyst to the regenerated catalyst in the first catalyst (see rejection above for claim 6, the claimed controlling function is implicit as the heavy coked catalyst is recycled in an amount to control temperature within the first FCC unit).

Claim Rejections - 35 USC § 103
Claims 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourane et al (US 2014/0110308) in view of Mo (US 2013/0001130).
With respect to claims 16 and 19, Bourane discloses a method for producing olefins, the method comprising:
separating a hydrocarbon feed stream (121) into a lesser boiling point fraction (123) and a greater boiling point fraction (125) in the feed separator (see paragraph 0023);
 passing the greater boiling point fraction (125) to the a FCC unit (140)(see paragraph 0025);  and cracking at least a portion of the greater boiling point fraction (125) in the first FCC unit (140) in the presence of a first catalyst at a first cracking temperature of from 500 °C to 700 °C to produce a first cracking reaction product and a spent first catalyst (see paragraph 0026, 0029 and 0038, reaction condition 10b include a temperature from about 500°C to about 704°C, wherein the mixture of cracked products and spent catalyst are sent to separation zone 20b);
passing the lesser boiling point fraction (123) to a second FCC unit (130) (see paragraph 0024), where the first FCC unit and the second FCC unit are downflow FCC units (see paragraph 0024-0025); and cracking at least a portion of the lesser boiling point fraction in the second FCC unit in the presence of a second catalyst and at a second cracking temperature of from 500 °C to 700 °C to produce a second cracking reaction product and a spent second catalyst (see paragraph 0026, 0029 and 0037, 
separating at least a portion of the first cracking reaction product (145) from the spent first catalyst (147) (see paragraph 0025); 
separating at least a portion of the second cracking reaction product (135) from the spent second catalyst (137) (see paragraph 0024).
and recovering the first cracking reaction product and the second cracking reaction product (182) (see paragraph 0025).
Bourane does not however disclose mixing at least a portion of the spent second catalyst, a regenerated catalyst with the greater boiling point fraction, such that the first catalyst comprises at least a portion of the spent second catalyst and the regenerated catalyst.
However in a related field, Mo discloses a fluidized catalytic cracking process and system that provide for the processing of hydrocarbon feedstocks to selectively produce a middle distillate boiling range product and lower olefins, wherein the process uses two riser reactors each having associated therewith a separator/stripper for separating the cracked product and cracking catalyst received from the respective riser reactor and a single regenerator for regenerating coked or spent cracking catalyst received from the separator/strippers.
Mo discloses passing at least a portion of a spent second catalyst (similar to the applicant second spent catalyst, see paragraph 0050-0052 and 0055, second spent catalyst is involved in cracking a light feedstock prior to being utilized in the a heavy hydrocarbon cracking process) to the first FCC unit (see paragraph 0052 and 0055, 
Mo discloses that due to the cracking of a lighter feedstock, the used cracking catalyst yielded from the product of the second riser reactor zone has a lower concentration of coke than the spent or coked spent catalyst yielded from the product of the first riser reactor zone (see paragraph 0029). 
Mo further discloses mixing the at least a portion of the spent second catalyst, a regenerated catalyst, and the greater boiling point fraction in a mixing zone positioned upstream of a cracking reaction zone of the first FCC unit, where the first catalyst comprises the regenerated catalyst and the at least a portion of the spent first catalyst or spent second catalyst (see paragraph 0050-0052).
Consequently it would have been obvious to one with ordinary skill in the art at the time of filing to modify Bourane such that at least a portion of the spent second catalyst is routed to the first FCC unit, in view of Mo, as it would lead to better utilization of the lighted coked spent catalyst produced in the cracking of lighter hydrocarbon feedstock.

Claim Rejections - 35 USC § 103
Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourane and Mo as applied to claim 16 above, and further in view of Upson (US 6,113,776).
Regarding claim 17, the prior combination teaches the limitation of claim 16.

However in a relevant process, Upson discloses a high efficiency FCC process wherein the necessary regenerated catalyst temperature for a principally thermal cracking stage by cracking a light feedstock such as naphtha or a middle distillate in a first riser that principally performs thermal cracking and then cracks a heavy FCC feed in a second riser with a blend of catalyst from the principally thermal cracking step (similar to the disclosed prior combination), further includes a recycle catalyst from the heavy feed to provide the necessary coke content on the catalyst that will produce high regenerated catalyst temperatures, such that the high temperature of the regenerated catalyst in the first riser provides a convenient means of cracking naphtha under high severity conditions and then using the remaining activity of the contacted catalyst for the principally catalytic reaction of the heavier feed (see abstract).
Consequently it would have been obvious to one with ordinary skill in the art at the time of filing to modify Bourane with a recycle portion of the coked catalyst from the first FCC unit, along with the regenerated catalyst and the second catalyst as claimed, in view of Upson, as Upson discloses that the heavy coked catalyst from the first FCC unit provides the necessary coke required for the high temperatures required for the FCC process. 
Allowable Subject Matter
Claims 14, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 14, the prior combination discloses a substantial portion of the applicant invention, however does not teach or suggest to one with ordinary skill in the art, the claimed controlling step, wherein controlling a catalytic activity of the first catalyst in the first FCC unit or the first cracking temperature in the first FCC unit by adjusting a weight ratio of the at least a portion of the spent second catalyst to the regenerated catalyst in the first catalyst.
With respect to claims 18 and 20, the closest prior art Bourane and Mo discloses a substantial portion of the applicant invention, however are silent to the claimed recycle steps as it pertains to the second FCC unit, i.e. the cracking the lesser boiling fraction. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUAN C VALENCIA/           Examiner, Art Unit 1771         

/Randy Boyer/
Primary Examiner, Art Unit 1771